It is undisputed that the plaintiff was an employee of the defendant at the time of her injury and was within the Workmen's Compensation Act (Code 1923, §§ 7534-7597), but the controverted question is, Was she acting within the line and scope of her employment at the time she was injured?
The proof shows that she sustained her injury by slipping on the sidewalk immediately in front of the defendant's place of business and while on her way to report for duty and just before entering the way used by all employees for the purpose of discharging the duties to which they were employed. The sidewalk in front of the defendant's place of business, while a public one and used by the public generally, was also used by the defendant as a necessary connection with its business. It was used not only by the public generally in passing, but as the only way of entrance to defendant's place of business by his customers and his employees as well. Not only this, but the defendant made use of it for other purposes in connection with his business, in fact, had used the sidewalk at or about that time for the purpose of washing the plate glass windows on the outside.
It is, of course, the general rule that, if an employee is injured while going to or from his work to his home, or to or from some point not visited for the discharge of a duty arising out of the employment, or while in the use of a public highway used by the public generally, he does not come within the protection of the Workmen's Compensation Act. But there is an exception to the general rule, and the employment is not limited by the actual time when the workman reaches the scene of his labor and begins it nor when he ceases, but includes a reasonable time, space, and opportunity before and after while he is at or near his place of employment. One of the tests is whether the workman is still on the premises of his employer. This, while often a helpful consideration, is by no means conclusive. A workman might be on the premises of another than his employer, or in a public place, and yet be so close to the scene of his labor, within its zone, environments, and hazard as to be, in effect, at the place and under the protection of the act. Honnold on Workmen's Compensation, §§ 107 and 109. Indeed, our own court is in line with the foregoing, and, after stating that the employee need not necessarily be in the actual discharge of a duty connected with the employment, says: "Within the purview of such naturally related and incidental acts in the course of the employment is the movement of the employee in entering, at the appropriate time, the employer's premises to discharge his function; his preparation to begin and to terminate his actual service; and to leave the premises at an appropriate time after the completion of his actual service." Jett v. Turner, 215 Ala. 352, 110 So. 702, 704; Benoit Coal Mining Co. v. Moore, 215 Ala. 220, 109 So. 878, and cases cited.
The plaintiff reached the defendant's place just before time to punch the clock and go to work, but just before entering, and a few feet from the entrance, and while on the way to said entrance, she slipped on the ice on the sidewalk and sustained her injuries. True, she had not entered the defendant's place of business, but was upon the eve of doing so, and the opinion of Justice KNIGHT attaches great importance to the fact that she had not *Page 464 
actually entered, but was upon a public street when injured. True, the sidewalk was a public highway, but so much thereof as was in front of the defendant's place of business was a necessary adjunct and used in connection with the business and in which the plaintiff was employed, and the sidewalk was, to a limited degree, and purpose, a part of the defendant's premises.
In the case of Meucci v. Gallatin Coal Co., 279 Pa. 184,123 A. 766, the court held that the word "premises," as appearing in the Compensation Act, does not include all property owned by the employer, but does embrace that used in connection with the actual place of work where the employer carries on the business in which the employee is engaged. To like effect is the case of Northwestern Fuel Co. v. Industrial Com., 197 Wis. 48,221 N.W. 396. In each of these cases the employee was injured upon a public road which went through the employer's plant or works, and the defense was made that the employee was not within the Compensation Act because the injury occurred in a public road. The court held that made no difference, as the road was used in connection with the place of work where the employer carried on the business in which the employee was engaged.
In the case of Redner v. Faber  Son, 180 App. Div. 127,167 N.Y. S. 242, the court held that an employee, who had gone from the working place to another place for defendant across the street, and upon returning he had reached a point near the curb line in front of the factory where employed he slipped upon the snow and ice in the street and received injuries, was within the Workmen's Compensation Act.
In the case of Industrial Com. of Ohio v. Barber, 117 Ohio St. 373,159 N.E. 363, the Ohio court held that an employee, who for the purpose of reaching his place of employment travels a course which affords the only unobstructed access thereto, enters upon the course of his employment within the contemplation of the Workmen's Compensation Law when he reaches the zone of such employment that is under the control of his employer, even though such zone be outside the inclosure of the employer. The employee, in this case, was injured about five minutes before time to go to work, when on his way, from twenty to forty feet from the gate going into the plant and while on a public street at a place crossed by the Baltimore  Ohio Railroad.
The New York case, supra, recognized the English rule as to street accidents to which every one using the highway was equally liable after termination of the hours of employment, but draws the line when the employee is engaged in, or about to engage in, his labors and when within the zone of his place of work notwithstanding the accident may have actually occurred in a street.
The judgment of the circuit court is affirmed.
Affirmed.
THOMAS, BOULDIN, and FOSTER, JJ., concur.
GARDNER, BROWN, and KNIGHT, JJ., dissent.